
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.42



HILTON HOTELS CORPORATION
Supplemental Retirement and Retention Plan


--------------------------------------------------------------------------------


ARTICLE 1
PURPOSE


    In recognition of the valuable services provided to the Hilton Hotels
Corporation (the "Company") by its Executive Vice Presidents and Senior Vice
Presidents, and those of its subsidiaries, the Board of Directors of the Company
wishes to adopt the Hilton Hotels Corporation Supplemental Retirement and
Retention Plan (the "Plan"), effective June 1, 2000, to provide additional
retirement benefits to certain individuals. This Plan is intended to be a
non-qualified retirement plan which is unfunded and maintained primarily for the
purpose of providing deferred compensation for a "select group of management or
highly compensated employees," within the meaning of Sections 201(2), 301(a)(3)
and 401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
("ERISA") and, as such, to be exempt from the provisions of Parts II, III and IV
of Title I of ERISA.


ARTICLE 2
DEFINITIONS


    Account.  "Account" means, with respect to a Participant, the Account
established on the books of the Employer pursuant to Article 4.

    Administrator.  "Administrator" means the committee that has been appointed
to administer the Plan.

    Affiliate.  "Affiliate" means any firm, partnership, or corporation that
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with the Company.

    Base Salary.  "Base Salary" means the rate of base salary paid to each
Participant on the date the Employee becomes a Participant, as determined by the
Employer.

    Beneficiary.  "Beneficiary" means the beneficiary(ies) (or contingent
beneficiary(ies) in the event that the primary beneficiary does not survive the
Participant) designated by the Participant, who will receive any portion of the
Supplemental Benefit payable upon the death of the Participant.

    Board.  "Board" means the Board of Directors of the Company.

    CEO.  "CEO" mean the Chief Executive Officer of the Company.

    Change of Control.  "Change of Control" means the first to occur of any of
the following events:

    (a) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act")) (a "Person") of beneficial ownership (within the
meaning of Rule 13d promulgated under the Exchange Act) of 20% or more of either
(i) the then outstanding shares of common stock of the Company (the "Outstanding
Company Common Stock") or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company, or any
corporation controlled by the Company or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c); or

    (b) Individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the

2

--------------------------------------------------------------------------------

directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

    (c) Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
"Business Combination"), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 70% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
which as a result of such transaction owns the Company or all or substantially
all of the Company's assets either directly or through one or more subsidiaries)
in substantially the same proportions as their ownership, immediately prior to
such Business Combination of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (ii) no Person
(excluding any employee benefit plan (or related trust) of the Company or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

    (d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

    Code.  "Code" means the Internal Revenue Code of 1986, as amended from time
to time.

    Company Stock.  "Company Stock" means the shares of common stock of the
Company that may be issued or transferred under the Plan.

    Disabled or Disability.  "Disabled or Disability" means that the Participant
is disabled due to sickness or injury which qualifies the Participant for
disability under the Employer's long-term disability plan. A Participant shall
be considered totally disabled on the date he qualified for such long term
disability payments.

    Effective Date.  "Effective Date" means June 1, 2000.

    Employee.  "Employee" means each Executive Vice President or Senior Vice
President of the Employer and any other employee designated as an Employee by
the CEO.

    Employer.  "Employer" means the Company and any Affiliate which is
authorized by the Board to adopt the Plan and to cover its Eligible Employees
and whose designation as such has become effective upon acceptance of such
status by the board of directors of the Affiliate. An Affiliate may revoke its
acceptance of such designation at any time, but until such acceptance has been
revoked, all the provisions of the Plan and amendments thereto shall apply to
the Eligible Employees of the Affiliate. In the event the designation is revoked
by the board of directors of an Affiliate, the Plan shall be deemed terminated
only with respect to such Affiliate.

3

--------------------------------------------------------------------------------

    Fair Market Value.  "Fair Market Value" means the amount determined as
follows: (x) if the principal trading market for the Company Stock is a national
securities exchange or the Nasdaq National Market, the last reported sale price
thereof on the relevant date or (if there were no trades on that date) the
latest preceding date upon which a sale was reported, or (y) if the Company
Stock is not principally traded on such exchange or market, the mean between the
last reported "bid" and "asked" prices of Company Stock on the relevant date, as
reported on Nasdaq or, if not so reported, as reported by the National Daily
Quotation Bureau, Inc. or as reported in a customary financial reporting
service, as applicable and as the Board determines. If the Company Stock is not
publicly traded or, if publicly traded, is not subject to reported transactions
or "bid" or "asked" quotations as set forth above, the Fair Market Value per
share shall be as determined by the Board.

    Participant.  "Participant" means any Employee who is selected by the CEO of
the Company to participate in the Plan pursuant to Section 3 and who is a member
of a select group of management or highly compensated employees within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. In the event of
the death or incompetency of a Participant, the term shall mean the
Participant's personal representative or guardian.

    Plan.  "Plan" means the Hilton Hotels Corporation Supplemental Retirement
and Retention Plan as set forth herein and as it may be amended from time to
time.

    Plan Year.  "Plan Year" means each calendar year during which the Plan is in
effect.

    Retirement.  "Retirement" means (i) the termination of the Participant's
employment with the Employer (for reasons other than death) on or after age 65,
or on or after the combination of the Participant's age and Years of Service
equals at least 55, or (ii) in the case of a Participant who ceases to be
employed by, or provide services to the Employer, for any reason, prior to
Retirement, the date the former Participant would have reached Retirement had he
or she not terminated employment with the Employer but only taking into account
the number of Years of Service the Participant had at the time of cessation of
employment.

    Right.  "Right" means a right equivalent to one share of Company Stock. The
Company may issue to a Participant a certificate evidencing his or her Rights
awarded under the Plan.

    Right Agreement.  "Right Agreement" means an agreement provided to each
Participant which provides the number of Rights awarded and the terms and
conditions related to the Rights awarded.

    Right Value.  "Right Value" means, at any time, the value of each Right
issued under the Plan, which value shall be equal to the Fair Market Value of a
share of Company Stock.

    Supplemental Benefit.  "Supplemental Benefit" means a supplemental
retirement benefit equal to the balance of the Participant's Account as
determined under Article 4 as of any date of reference.

    Years of Service.  "Years of Service" means the number of years that the
Participant has been employed with the Employer prior to the Effective Date.


ARTICLE 3
ELIGIBILITY


    3.1 Each Employee on the Effective Date shall be a Participant in the Plan
if designated by the CEO.

    3.2 An individual who becomes an Employee after the Effective Date shall
become a Participant on the date designated by the CEO.

4

--------------------------------------------------------------------------------


ARTICLE 4
SUPPLEMENTAL BENEFIT


    4.1 The Supplemental Benefit of a Participant shall be an amount equal to
the value of the Participant's Account on the date of reference, determined as
provided herein.

    4.2 The Employer shall create and maintain an unfunded Account on its books
to reflect the number of Rights credited to each Participant hereunder and the
Rights Value of such Rights. The initial credit to a Participant's Account shall
be determined by the CEO taking into account such factors as Years of Service
(not including service with an Affiliate before it became an Affiliate, Base
Salary and such other factors are the CEO determines to be relevant. Each
Participant's initial credit shall be shown on Schedule A opposite the
Participant's name. No Account shall be credited with a fractional Right. The
grant of Rights to a Participant shall be evidenced by a Right Agreement.

    4.3 Notwithstanding the creation of an Account for each Participant, no
Participant or any other person shall under any circumstance shall acquire any
property interest in any specific assets of the Employer. In the event a
dividend is declared with respect to shares of the Company's Stock, the amount
of the dividend that would have been distributed as to those Rights had each
such Right been a share of Company Stock, shall be converted into additional
Rights based upon the Fair Market Value of the Company Stock on the date of the
dividend is paid and credited to the Participant's Account.

    4.4 The value of a Participant's Account as of any date shall be determined
as if those Rights were shares of Company Stock. The Administrator shall provide
to each Participant, not less frequently than quarterly, a statement in such
form as the Administrator deems desirable setting forth the balance standing to
the credit of each Participant in his or her Account.


ARTICLE 5
VESTING


    5.1 A Participant's entitlement to the Rights credited to the Participant's
Account shall vest at a rate of twenty-five percent (25%) of the Rights on each
anniversary of the date as of which the Rights are initially credited to the
Participant's Account if the Participant is employed by, or providing service
to, the Employer on such date. The vesting of the Rights is cumulative and all
Rights shall be fully vested on the 4th anniversary as of the date as of which
the Rights are initially credited to the Participant's Account, if the
Participant continues to be employed by, or provide services to, the Employer
through such date. If the vesting percentage produces fractional Rights, the
number of Rights which vest shall be rounded down to the nearest whole Rights.

    5.2 If a Participant cease to be employed by, or provide services to the
Employer, for any reason except death or Disability, any Rights which have not
otherwise vested shall terminate as of the date on which the Participant ceases
to be employed by, or provide services to the Employer, determined without
regard to any severance or salary continuation plan or program.

    5.3 If a Participant dies or becomes Disabled while still an Employee any
Rights which have not otherwise vested shall vest as of the date of the
Participant's death or Disability.

    5.4 Upon a Change of Control any Rights which have not otherwise vested as
of the date of the Change of Control shall be fully vested as of such date, if
the Participant continues to be employed by, or provide services to, the
Employer through such date.

5

--------------------------------------------------------------------------------


ARTICLE 6
DISTRIBUTION OF SUPPLEMENTAL BENEFIT


    6.1 A Participant's Supplemental Benefit shall be distributed in that number
of shares of Company Stock which equal the number of Rights credited to the
Participant's Account and being distributed. A Participant does not have the
right to receive a cash payment under the Plan.

    6.2 The Employer shall distribute the Supplemental Benefit to a Participant
(or the Participant's Beneficiary) in a single distribution as soon as
reasonably practicable on the first day of the thirteenth month following the
Participant's Retirement. Alternatively, prior to Retirement, the Participant
may make a written election in the manner determined by the Administrator, to
delay distribution to the month of January in any of the next four Plan Years
and/or to have the distribution commence in the Plan Year it would otherwise
have been made or in January of any of the next four Plan Years in an equal
number of shares of Company Stock over a designated period (not to exceed ten
years).

    6.3 If a Participant dies after beginning to receive a Supplemental Benefit
in installments, any further payments shall cease and the balance of the
distribution shall be made to the Participant's Beneficiary in a single
distribution as soon as reasonably practicable following the Participant's death
in accordance with procedures established by the Administrator.

    6.4 If a Participant dies prior to beginning to receive a Supplemental
Benefit, the Participant's Beneficiary shall be entitled to receive the
Supplemental Benefit in a single distribution, as soon as administratively
feasible in accordance with procedures established by the Administrator.

    6.5 In the event a Participant attains eligibility for Retirement while
employed by the Employer, such Participant may make a written election, in the
manner determined by the Administrator, to receive distribution on the first day
of the thirteenth month following such election, or in any of the next four Plan
Years, in either a single distribution or in a distribution of an equal number
of shares of Company Stock over a designated period (not to exceed five years) a
number of shares of Company Stock equal to up to 50% of the Participant's
Supplemental Benefit.


ARTICLE 7
FUNDING AND SHARES


    7.1 The Board may, but shall not be required to, authorize the establishment
of a trust by the Employer to serve as the funding vehicle for the benefits
described herein. In any event, the Employer's obligations hereunder shall
constitute a general, unsecured obligation, payable solely out of its general
assets, and no Participant shall have any right to any specific assets of the
Employer.

    7.2 Subject to adjustment as described below, the aggregate number of shares
of Company Stock that may be issued or transferred under the Plan is 3,500,000
shares. The shares issued under the Plan will be treasury shares that have been
reacquired by the Company. If any Rights are forfeited, the shares of Company
Stock represented by such Rights shall again be available for purposes of the
Plan.

    7.3 If there is any change in the number or kind of shares of Common Stock
outstanding (i) by reason of a stock dividend, spinoff, recapitalization, stock
split, or combination or exchange of shares, (ii) by reason of a merger,
reorganization (including a change in the Company's business structure from a
corporation to a limited liability company) or consolidation in which the
Company is the surviving corporation, (iii) by reason of a reclassification or
change in par value, or (iv) by reason of any other extraordinary or unusual
event affecting the outstanding Company Stock as a class without the Company's
receipt of consideration, or if the value of outstanding shares of Company Stock
is substantially reduced as a result of a spinoff or the Company's payment of an
extraordinary dividend or distribution the maximum number of shares of Company
Stock available for Rights, the number of shares covered by outstanding Rights,
the kind of shares issued under the Plan, and the price per share of such Rights
may be appropriately adjusted by the Administrator acting on behalf of the
Company to

6

--------------------------------------------------------------------------------

reflect any increase or decrease in the number of, or change in the kind or
value of, issued shares of Company Stock; provided, however, that any fractional
shares resulting from such adjustment shall be eliminated. Any adjustments
determined by the Administrator shall be final, binding and conclusive.


ARTICLE 8
ADMINISTRATION OF THE PLAN AND DISCRETION


    8.1 The Administrator shall have full power and authority to interpret the
Plan, to prescribe, amend and rescind any rules, forms and procedures as it
deems necessary or appropriate for the proper administration of the Plan and to
make any other determinations, including factual determinations, and to take any
other such actions as it deems necessary or advisable in carrying out its duties
under the Plan. All action taken by the Administrator arising out of, or in
connection with, the administration of the Plan or any rules adopted thereunder,
shall, in each case, lie within its sole discretion, and shall be final,
conclusive and binding upon the Company, the Employer, the Board, all Employees,
all Beneficiaries and all other persons and entities having an interest therein.

    8.2 The Administrator shall serve without compensation for services unless
otherwise determined by the Board. The Employer shall pay all expenses of
administering the Plan except as otherwise determined by the Administrator.

    8.3 The Employer shall indemnify and hold harmless the Administrator from
any and all claims, losses, damages, expenses (including counsel fees) and
liability (including any amounts paid in settlement of any claim or any other
matter with the consent of the Board) arising from any act or omission of such
member, except when the same is due to gross negligence or willful misconduct.

    8.4 Any decisions, actions or interpretations to be made under the Plan by
the Company, the Employer, the Board, or the Administrator acting on behalf of
the Company, shall be made in its respective sole discretion, not as a fiduciary
and need not be uniformly applied to similarly situated individuals and shall be
final, binding and conclusive on all persons interested in the Plan.

    8.5 Nothing contained in this Plan and no action taken pursuant hereto shall
create or be construed to create a fiduciary relationship between the Company,
the Employer or the Board and any Participant or any other person. To the extent
that any person acquires a right to receive payment from the Employer hereunder,
such right shall be no greater than the right of any unsecured general creditor
of the Employer.


ARTICLE 9
MISCELLANEOUS


    9.1  Amendment and Termination.  The Plan may be amended, suspended,
discontinued or terminated at any time by the Board; provided, however, that no
such amendment, suspension, discontinuance or termination shall reduce or in any
manner adversely affect the rights of any Participant with respect to benefits
that are payable or may become payable under the Plan based upon the balance of
the Participant's vested benefit as of the effective date of such amendment,
suspension, discontinuance or termination.

    9.2  Claims Procedure.  

    (a)  Claim.  A person who believes that he is being denied a benefit to
which he is entitled under the Plan (hereinafter referred to as a "Claimant")
may file a written request for such benefit with the Administrator, setting
forth the claim.

    (b)  Claim Decision.  Upon receipt of a claim, the Administrator shall
advise the Claimant that a reply will be forthcoming within ninety days and
shall, in fact, deliver such reply within such

7

--------------------------------------------------------------------------------

period. The Administrator may, however, extend the reply period for an
additional ninety days for reasonable cause.

    If the claim is denied in whole or in part, the Claimant shall be provided a
written opinion, using language calculated to be understood by the Claimant,
setting forth:

     (i) The specific reason or reasons for such denial;

    (ii) The specific reference to pertinent provisions of this Agreement on
which such denial is based;

    (iii) A description of any additional material or information necessary for
the Claimant to perfect his claim and an explanation why such material or such
information is necessary;

    (iv) Appropriate information as to the steps to be taken if the Claimant
wishes to submit the claim for review; and

    (v) The time limits for requesting a review under subsection (c) and for
review under subsection (d) hereof.

    (c)  Request for Review.  Within sixty days after the receipt by the
Claimant of the written opinion described above, the Claimant may request in
writing that the Administrator review the determination of the Administrator.
The Claimant or his duly authorized representative may, but need not, review the
pertinent documents and submit issues and comment in writing for consideration
by the Administrator. If the Claimant does not request a review of the initial
determination within such sixty-day period, the Claimant shall be barred and
estopped from challenging the determination.

    (d)  Review of Decision.  Within sixty days after the Administrator's
receipt of a request for review, it will review the initial determination. After
considering all materials presented by the Claimant, the Administrator will
render a written opinion, written in a manner calculated to be understood by the
Claimant, setting forth the specific reasons for the decision and containing
specific references to the pertinent provisions of this Agreement on which the
decision is based. If special circumstances require that the sixty day time
period be extended, the Administrator will so notify the Claimant and will
render the decision as soon as possible, but no later than one hundred twenty
days after receipt of the request for review.

    9.3  Designation of Beneficiary.  Each Participant may designate a
Beneficiary or Beneficiaries (which Beneficiary may be an entity other than a
natural person), and a contingent Beneficiary or contingent Beneficiaries, to
receive any payments which may be made following the Participant's death. Such
designation may be changed or canceled at any time without the consent of any
such Beneficiary. Any such designation, change or cancellation must be made in a
form approved by the Administrator and shall not be effective until received by
the Administrator, or its designee. If no Beneficiary has been named, or the
designated Beneficiary or Beneficiaries shall have predeceased the Participant,
the Beneficiary shall be the Participant's estate. If a Participant designates
more than one Beneficiary, the interests of such Beneficiaries shall be paid in
equal shares, unless the Participant has specifically designated otherwise.

    9.4  Limitation of Participant's Right.  Nothing in this Plan shall be
construed as conferring upon any Participant any right to continue in the
employment of the Employer, nor shall it interfere with the rights of the
Employer to terminate the employment of any Participant and/or to take any
personnel action affecting any Participant without regard to the effect which
such action may have upon such Participant as a recipient or prospective
recipient of benefits under the Plan. Any amounts payable hereunder shall not be
deemed salary or other compensation to a Participant for the purposes of
computing benefits to which the Participant may be entitled under any other
arrangement established by the Employer for the benefit of its employees.

8

--------------------------------------------------------------------------------

    9.5  No Limitation on Company Actions.  Nothing contained in the Plan shall
be construed to prevent the Company from taking any action that is deemed by it
to be appropriate or in its best interest. No Participant, Beneficiary, or other
person shall have any claim against the Company or the Employer as a result of
such action.

    9.6  Nonalienation of Benefits.  Except as expressly provided herein, no
Participant or Beneficiary shall have the power or right to transfer (otherwise
than by will or the laws of descent and distribution), alienate, or otherwise
encumber the Participant's interest under the Plan. The Employer's obligations
under this Plan are not assignable or transferable except to (a) any corporation
or partnership which acquires all or substantially all of the Employer's assets
or (b) any corporation or partnership into which the Employer may be merged or
consolidated. The provisions of the Plan shall inure to the benefit of each
Participant and the Participant's Beneficiaries, heirs, executors,
administrators or successors in interest.

    9.7  Withholding Taxes.  The Employer may make such provisions and take such
action as it may deem necessary or appropriate for the withholding of any taxes
which the Employer is required by any law or regulation of any governmental
authority, whether Federal, state or local, at the minimum required level, to
withhold in connection with any benefits under the Plan, including, but not
limited to, the withholding of appropriate sums from any amount otherwise
payable to the Participant (or his Beneficiary). Each Participant, however,
shall be responsible for the payment of all individual tax liabilities relating
to any such benefits.

    9.8  Unfunded Status of Plan.  The Plan is intended to constitute an
"unfunded" plan of deferred compensation for Participants. Benefits payable
hereunder shall be payable out of the general assets of the Employer, and no
segregation of any assets whatsoever for such benefits shall be made.
Notwithstanding any segregation of assets or transfer to a grantor trust, with
respect to any payments not yet made to a Participant, nothing contained herein
shall give any such Participant any rights to assets that are greater than those
of a general creditor of the Employer. In the event that the Board determines
that a Change of Control is imminent, the Board shall cause the Company to
create and fund a grantor trust of the Company that shall serve as the vehicle
for paying all benefits due under the Plan and the number of shares of Company
Stock contributed by the Company shall be that number of shares the Board
determines would then due if the Plan were to terminate and all benefits were
then to be paid in a single distribution. If a Change of Control shall not have
occurred within six months of such contribution by the Company, the Board may
adopt a resolution to the effect that a Change of Control is not imminent and,
in that event, up to all shares contributed to the Trust and all earnings
thereon, shall be redistributed to the Company at the direction of the Board.

    9.9  Severability.  If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.

    9.10  Governing Law.  The Plan shall be construed in accordance with and
governed by the laws of the State of California, without reference to the
principles of conflict of laws.

    9.12  Headings.  Headings are inserted in this Plan for convenience of
reference only and are to be ignored in the construction of the provisions of
the Plan.

    9.13  Gender, Singular and Plural.  All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require. As the context may require, the singular
may read as the plural and the plural as the singular.

    9.14  Notice.  Any notice or filing required or permitted to be given to the
Administrator under the Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to the Human Resources
Department, or to such other entity as the Administrator may designate from time
to time. Such notice shall be deemed given as to the date of delivery, or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.

9

--------------------------------------------------------------------------------


SCHEDULE A


Participant


--------------------------------------------------------------------------------

  Initial Credit

--------------------------------------------------------------------------------

           
 
 
 

10

--------------------------------------------------------------------------------


SCHEDULE B


11

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.42
HILTON HOTELS CORPORATION Supplemental Retirement and Retention Plan
ARTICLE 1 PURPOSE
ARTICLE 2 DEFINITIONS
ARTICLE 3 ELIGIBILITY
ARTICLE 4 SUPPLEMENTAL BENEFIT
ARTICLE 5 VESTING
ARTICLE 6 DISTRIBUTION OF SUPPLEMENTAL BENEFIT
ARTICLE 7 FUNDING AND SHARES
ARTICLE 8 ADMINISTRATION OF THE PLAN AND DISCRETION
ARTICLE 9 MISCELLANEOUS
SCHEDULE A
SCHEDULE B
